Citation Nr: 1543450	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable initial rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2015, the Veteran testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has tinnitus that is related to in-service noise exposure.

2.  The Veteran's bilateral hearing loss disability is manifested by Level I to Level II hearing in each ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted on a presumptive basis for certain chronic diseases, including tinnitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112 (2014); 38 C.F.R. § 3.307(a)(3), 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has tinnitus as a result of exposure to loud noise during service.  The Board concedes in-service noise exposure, since the Veteran has been granted service connection for bilateral sensorineural hearing loss as a result of military noise exposure.  The Board also does not dispute that the Veteran has a current diagnosis of tinnitus.  Although a March 2010 VA examination report states that the Veteran has "transient ear noise" rather than tinnitus, tinnitus by its very definition is "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1725 (27th ed.1988); see also YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  Furthermore, the Veteran's private audiologist has stated that the Veteran has tinnitus.  Dr. L.T. record dated July 31, 2014.  Therefore, the Board finds that the Veteran currently has tinnitus, and the dispositive question in this case is whether his tinnitus is related to his in-service noise exposure.

The Board finds that the Veteran's tinnitus is related to service.  The Veteran has submitted an opinion from his private audiologist, Dr. M.W., that his tinnitus is related to service.  The audiologist specifically explained that the Veteran has noise-induced lesions bilaterally resulting in significant sensorineural hearing loss and concomitant intractable tinnitus bilaterally, and that both conditions derive from the same lesion induced by acoustic trauma during military service.  The opinion was provided by someone competent to provide it, and it included a rationale consistent with the record.  There is no competent opinion stating otherwise.  Thus, the Board finds that the criteria for service connection for tinnitus have been met.

II. Increased Rating for Bilateral Sensorineural Hearing Loss

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  
 
When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.  There is also a regulatory provision at 38 C.F.R. § 4.86(b) for evaluating hearing loss where the pure tone threshold at 1000 Hertz is 30 or less and is 70 or more at 2000 Hertz.  However, none of the audiometric results below for any time period meet this definition.

The Veteran was provided a VA examination in March 2010 to determine the severity of his bilateral hearing loss.  Audiometric testing during that examination showed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
45
65
40
LEFT
25
25
50
70
42.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Entering the average pure tone thresholds of 40 in the right ear and 42.5 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear, and the highest numeric designation of hearing impairment is I for the left ear.  38 C.F.R. § 4.85.

Entering the category designations of Level I for the right ear and Level I for the left ear into Table VII results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

The Veteran also submitted audiometry reports from his private audiologist, dated in July 2014, which show the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
50
60
38.75
LEFT
20
20
25
65
32.5

The audiologist noted that the "[w]ord recognition scores were very good for speech in quiet," and documented scores of 88 percent in each ear.  It is unclear whether the audiologist used the Maryland CNC test as required by 38 C.F.R. § 4.85(a).  However, assuming that the audiologist used the appropriate test, entering the average pure tone thresholds of 38.75 in the right ear and 32.5 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is II for the right ear, and the highest numeric designation of hearing impairment is II for the left ear.  38 C.F.R. § 4.85.

Entering the category designations of Level II for the right ear and Level II for the left ear into Table VII results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

In sum, the Board finds that the weight of the evidence is against a compensable rating for the Veteran's bilateral sensorineural hearing loss disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Extraschedular Consideration

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, VA policy requires that VA audiologists fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This practice facilitates potential application of 38 C.F.R. § 3.321(b) (2015) in considering whether referral for an extra-schedular rating is warranted.  Id.

In this regard, the March 2010 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran's reported difficulty hearing his wife, children, and grandchildren.  He also reported that his tinnitus makes it harder for him to communicate with his family.  

The Veteran has not submitted any statements that describe the effect that his hearing loss has caused regarding occupational or social functioning aside from difficulty communicating with others.  In his Notice of Disagreement, he stated that he is starting to read lips to understand speech.  In his VA Form 9, he provided no discussion of his symptoms; rather, he merely stated that his hearing loss is more severe than zero percent.  Private treatment reports submitted by the Veteran indicate that his hearing loss affects his ability communicate in noisy or crowded environments.  Consequently, the Board finds that the functional effects of his hearing loss disability are adequately addressed by the March 2010 examination report and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is thus adequate such that no referral is required.  It is only if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology that the Board then determines whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  If such factors are present, then referral is required.  Id.

The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss, and referral for extraschedular consideration is not necessary.

Finally, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, neither the Veteran nor the record raises the issue that he is unemployable due solely to his service-connected hearing loss.  There is no medical evidence that the Veteran's hearing loss disability has markedly interfered with employment.  Rather, the record shows that the Veteran stopped working due to his non-service connected heart condition.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.

IV. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in March 2010 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).


The Veteran was also provided thorough a medical examination and has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  The Board also notes that the March 2010 VA examiner noted the effects of the Veteran's hearing loss disability on occupational functioning and daily activities as required under Martinak, and are thus considered adequate.  Even if the audiologist's description of the functional effects of the Veteran's hearing disability were somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak, 21 Vet. App. at 455.  No assertion has been made that the VA examinations of record are defective or that they failed to address the functional effect the Veteran's hearing loss had on his life.

The Board also finds that although the Veteran's last VA examination was in March 2010, and he contends that his hearing has gotten worse, there is no need to remand this case for another examination.  VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4), 3.326 (2015).  The Veteran has provided a private audiology test dated as recently as July 2014.  The pure tone thresholds reflected in that report indicate hearing acuity that is better than shown in the VA examination.  Furthermore, the Board notes that although the speech recognition scores are worse than in the March 2010 examination, such scores are consistent with the zero percent rating assigned.  As the Veteran's symptomatology remains consistent with a non-compensable rating, the Board finds that further delay in order to remand the case for a new VA examination is simply unnecessary. 

Finally, the Veteran testified at a hearing before the Board in August 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws governing payment of monetary benefits.

Entitlement to a compensable rating for bilateral sensorineural hearing loss is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


